Citation Nr: 1449877	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
REMAND

The Veteran served on active duty from October 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo New York, which granted service connection for PTSD and assigned a 30 percent evaluation, effective from June 22, 2011.

In May 2014, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the Buffalo RO.  A transcript of the hearing is associated with the claims folder.

A Global Assessment of Functioning (GAF) score represents the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness," is also important in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF score of 31 to 40 denotes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, pg. 47 (4th ed., revised 1994) (DSM-IV).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned is probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

The record contains evidence that the Veteran suffered a hemiplegia stroke (cerebrovascular (CVA)) in July 2009, which affected movement and sensation on the left side of his body.  See August 2011 VA Examination; May and June 2011 VA Treatment Records.  The Veteran stated that he believes his stroke "has masked many of [his] PTSD symptoms" as well as his ability to communicate his "issues[,] thoughts[,] and feelings to [his] counselors" effectively.  See June 2012 VA Form 9.  The Veteran also contends the August 2011 rating decision incorrectly affirms that on August 11, 2011, he "[t]erminated . . . counseling for PTSD . . ."  The Veteran maintains that during this time, he received mental health treatment as a tele-psychiatry patient at the Dunkirk, New Jersey VA Community Based Outpatient Clinic (CBOC), and that his GAF score warrants a 70 percent evaluation.  See October 2011 Notice of Disagreement (NOD).  

In August 2011, the Veteran submitted to a VA PTSD examination.  The examiner, a psychiatrist, diagnosed the Veteran with PTSD and assigned a GAF score of 45.  She concluded that there was clinically significant occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  She assigned a GAF score of 36 due to combined symptoms of PTSD and CVA.  The examiner's report did not differentiate which portion of the Veteran's occupational and social impairment is attributable to his service-connected PTSD disability and what symptoms are attributable to CVA.  Thus, the Board finds that an additional VA examination should be afforded to determine those symptoms that are attributable to the Veteran's service-connected PTSD and those attributable to CVA.

In addition, there are outstanding records that need to be obtained.  The Veteran contends that he received mental health treatment at the Patterson, New Jersey VA CBOC, and the East Orange, New Jersey VA Medical Center (VAMC).  See October 2011 Notice of Disagreement (NOD); June 2012 VA Form 9.  

Also of record is the testimony of the Veteran's wife, which indicates that the Veteran received mental health treatment at the Patterson, New Jersey VA CBOC.  She also testified that following their move from New Jersey to New York, the Veteran participated in tele-psychiatry sessions; however, at present the Veteran meets with a psychiatrist approximately once every three months.  See May 2014 Board Hearing (Hearing) Transcript at 4.  The claims file contains only VA treatment records from the Dunkirk, New Jersey VA CBOC dated from May to August 2011.  The records from the Veteran's treatment at the Patterson, New Jersey VA CBOC, and the East Orange, New Jersey VAMC are not in the claims file.  The agency of original jurisdiction (AOJ) must attempt to obtain those records.

Furthermore, the Veteran's wife testified about certain physical and cognitive limitations that impact the Veteran's daily activities.  She stated that the Veteran has experienced memory loss and is unable to do anything on his own, as his stroke has impaired his ability to articulate "what he feels" and his ability to move.  See Hearing transcript at 2-5.  Additionally, the Veteran and his wife testified that his communication impediments affect the Veteran's ability to maintain gainful employment.  Id. at 7-9.

Based on the aforementioned, the Board finds that a new VA examination should be scheduled after obtaining more recent records to determine the current severity of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Specifically, the Board finds it necessary to obtain a current assessment of the Veteran's complaints concerning complications as a result of having a stroke, particularly because the Veteran has, as of June 2013, asserted that specific challenges resulting from his stroke have concealed many of his PTSD symptoms.  See June 2013 NOD.  

In light of these circumstances, the AOJ should arrange for the Veteran to undergo examination by a VA psychiatrist.  The examiner should identify and evaluate the Veteran's service-connected PTSD and provide an opinion on the extent to which symptoms are attributable to the stroke, and those that can be attributed to PTSD.  The examiner's opinion should be based upon consideration of the results of examination as well as the Veteran's medical history and assertions.  38 U.S.C.A. § 5103A. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from Patterson, New Jersey VA CBOC, and the East Orange, New Jersey VAMC (or other appropriate facility) all medical records pertaining to the Veteran's treatment at each facility from January 2010 to present.  All records and/or responses received should be associated with the claims folder.  The AOJ shall request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for an examination with a psychiatrist to determine the severity of symptoms attributable solely to the Veteran's service-connected PTSD.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  (Review should include the records obtained pursuant to the development sought in paragraph 1 above.)  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Findings necessary to apply the pertinent rating criteria should be made.

After examining the Veteran and reviewing the record, the examiner should opine as to which symptoms are as least as likely as not (probability of at least 50 percent) attributable to the Veteran's service-connected PTSD.  A GAF score under DSM-IV relative to PTSD only should be provided.
 
The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

